Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
 Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-8, 11-13, 16-17, 20-21, 24-25, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, 15-31, 33-43, and 45-66 of co-pending 16/182,767. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of co-pending are drawn to a method for treating NAFLD or  inhibiting the development of hepatic fibrosis in a human subject afflicted with Non-Alcoholic Fatty Liver Disease and having a fibrosis score of zero comprising administering to the subject a daily dose of between 400 mg and 900 mg of 3β-arachidylamido-APPLICANT(S): Liat HAYARDENY-NISSIMOV etal.SERIAL NO.:16/182,767FILED:November 7, 2018Page 87α,12α-dihydroxy-5β-cholan-24-oic acid (AramcholTM), or a pharmaceutically acceptable salt thereof, said dose is administered in a dose regimen of at least twice a day, thereby inhibiting the development of hepatic fibrosis in said subject [claims 1,  33]. The method of claims 1 or 33, wherein the daily dose amount is 600 mg or 800 mg and 300 mg or 400 mg [claims 2-3, or 34-35].  The method of claims 1 or 33, wherein the AramcholTM is administered twice a day [claims 4, 36].  The method of claims 1 or 33, wherein the AramcholTM daily dose is 600 mg and it is administered twice a day wherein each administered dose is 300 mg [claims, 5, 37].  The method of claims 1or 33 wherein the human subject is afflicted with Non-Alcoholic Steatohepatitis (NASH) [claims 7, 38].  The method of claims 1 or 33, wherein the human subject has a NAFLD Activity (NAS) Score of at least 4, at least 5, at least 6, or at least 7; the human subject has a ballooning score of at least 1, an inflammation score of at least 1, and a steatosis score of at least 1; the human subject is afflicted with Diabetes Mellitus type II or pre-diabetes, or any combination thereof [claims 8, 39].   The method of claim 33 wherein the human subject is not afflicted with Non- Alcoholic Steatohepatitis (NASH) [claim 40].  The method of claims 1, 33 wherein 300 mg of AramcholTM is administered to the subject every 12 hours [claims 11, 41].  The method of claim 33 wherein the AramcholTM is administered orally [claim 42].  The method of claims 1, 33 wherein the AramcholTM is administered in the morning, and in the evening [claims 12, 43].  The method of claims 1, 33 wherein the AramcholTM is administered with water, or at the same time as, or within 30 minutes of a meal; The method of claim 33 wherein the AramcholTM is administered over the course of at least 52 weeks, at least 72 weeks, at least 96 weeks, at least 2 years, at least 3 years, or at least 4 years [claims, 15, 45].  The method of claims 1,  33 wherein said method further comprises lack of worsening of the subject's NAFLD as defined by Activity (NAS) score, or of the subject's Steatosis, Activity and Fibrosis (SAF) Activity score; reduction of liver fat in said subject, improvement in subject's Steatosis, improvement in subject's ballooning, NAFLD resolution, NAFLD resolution without worsening of fibrosis, reduction of ALT levels in said subject, reduction of AST levels in said subject, reduction of HbAlc levels in said subject, lack of subject's progression to Cirrhosis, inhibiting progression of Non-Alcoholic Fatty Liver Disease (NAFLD) and/or Non-Alcoholic Steatohepatitis (NASH), or any combination thereof [claims, 16,  46].  The method of claim 46 further comprising an improvement of the subject's NAFLD Activity (NAS) score, or of the subject's Steatosis, Activity and Fibrosis (SAF) Activity score, an improvement of the subject's fibrosis score, or any combination thereof [claims, 17,  47].  The method of claims 17, 47 wherein the subject's NAS score is at least 4 at the commencement of administration of AramcholTM and the improvement of the subject's NAS score is an improvement of at least 2 points, contributed by more than one parameter; or the subject's SAF Activity score is at least 4 at the commencement of administration of Aramchol™ and improvement of the subject's SAF Activity score is an improvement of at least 2 points [claims 18, 48]. The method of claims 1 or 33 wherein said method further reduces liver fat, improve histology, hepatic biochemistry and glycemic control in said subject [claims 19, 49].  The method of claims 1, 33 wherein said method has excellent safety and tolerability [claims 20, 50].  The method of claim 46 wherein inhibiting progression of NAFLD or NASH comprises prevention of progression, or reduced progression relative to a patient not treated with AramcholTM [claims, 21, 51].  The method of claims 1, 33 wherein the human subject is afflicted with Non-Alcoholic Steatohepatitis (NASH) and the method further comprises inhibiting progression of NASH, NASH resolution in the subject or combination thereof [claims 22,  52].  The method of claim 1, 33 wherein the human subject is not afflicted with Non- Alcoholic Steatohepatitis (NASH) at commencement of administration and said method further comprises preventing progression from Non-Alcoholic Fatty Liver Disease (NAFLD) to NASH [claims 23,  53].  The method of claims 16,  47 wherein the improvement, lack of worsening, or progression is improvement, lack of worsening, or progression at 2, 4, 8, 24, 40, 52, 65, 72, or 96 weeks; 2, 3, or 4 years from the commencement of administration of AramcholTM  [claims, 23, 54]. The method of claims 22, 52 wherein NASH resolution comprises the human subject having a ballooning score of 0 and an inflammation score of 0 or 1 [claims24, 55].  The method of claim 1, 33 wherein the method further comprises a reduction in the ratio of liver triglycerides to water in the subject relative to the ratio at the commencement of administration of AramcholTM as measured by MRS [claims,25, 56].  The method of claims 25, 56 wherein there is a 10% to 40% reduction in ratio of liver triglycerides to water [claim 26, 57].  The method of claims 1, 33 wherein the method further comprises: a) a reduction in the level of hemoglobin AIC or HOMA-IR; b) a reduction in the level of Fibrinogen, CK-18, C-reactive protein (CRP), TNFa, IL 6 and fibrosis Tests (NFS; C) a reduction in the ratio of leptin to adinopectin; or d) an increase in the level of adinopectin; in the subject relative to the level or ratio at the commencement of administration of Aramchol, or APPLICANT(S): Liat HAYARDENY-NISSIMOV et al. SERIAL NO.:16/182,767 FILED:November 7, 2018 Page 11 e) a reduction in the human subject's body weight relative to the human subject's body weight at the commencement of administration of AramcholTM; f) a reduction in the human subject's waist circumference relative to the human subject's waist circumference at the commencement of administration of AramcholTM; or g) a reduction in the human subject's Fatty Liver Index relative to the human subject's Fatty Liver Index at the commencement of administration of AramcholTM [claim 27, 58].   The method of claim 1, 33, wherein the human subject has a diet that is high fat and high calorie; is resistant to lifestyle intervention, is resistant to diet intervention or any combination thereof [claims 28,  59].  The method of claim 1, 33 further comprising administering a therapeutically effect amount of a pharmaceutical composition comprising at least one compound selected from the group consisting of: a) ethyl eicosapentanoate (EPA-E), eicosapentaenoic acid (EPA) and its pharmaceutically acceptable amides, salts, esters and phospholipids; b) an inhibitor of Acetyl-CoA carboxylase (ACC) alone, or in combination with one or more additional therapeutic agents; c) pioglitazone hydrochloride or an enantio pure deuterium-enriched pioglitazone; d) a peroxisome proliferator activated receptor (PPAR) delta and gamma dual agonists; and e) angiotensin II receptor antagonists, angiotensin converting enzyme (ACE) inhibitors, caspase inhibitors, cathepsin B inhibitors, CCR2 chemokine antagonists, CCR5 chemokine antagonists, chloride channel stimulators, cholesterol solubilizers, diacylglycerol 0-acyltransferase 1 (DGATl) inhibitors, dipeptidyl peptidase IV APPLICANT(S): Liat HAYARDENY-NISSIMOV etal.SERIAL NO.:16/182,767FILED:November 7, 2018Page 12 (DPPIV) inhibitors, farnesoid X receptor (FXR) agonists such as obeticholic acid and Px-104, FXR/TGR5 dual agonists, galectin-3 inhibitors such as LIPC-1010 and GR- MD-02, glucagon-like peptide (GLPI) agonists, glutathione precursors, hepatitis C virus NS3 protease inhibitors, HMG CoA reductase inhibitors, II-hydroxysteroid dehydrogenase (II -HSD I) inhibitors, IL-I- antagonists, IL-6 antagonists, IL-I 0 agonists, IL-I 7 antagonists, ileal sodium bile acid cotransporter inhibitors, leptin analogs, 5-lipoxygenase inhibitors, LPL gene stimulators, lysyl oxidase homolog 2 (LOXL2) inhibitors, PDE3 inhibitors, PDE4 inhibitors, phospholipase C (PLC) inhibitors, PPARa agonists, PPAR gamma agonists such as rosiglitazone and pioglitazone, metformin, pentoxyfylline, vitamin E, selenium, omega-3 fatty acids and betaine, PPAR8 agonists, Rho associated protein kinase 2 (ROCK2) inhibitors, sodium glucose transporter-2 (SGLT2) inhibitors, stearoyl CoA desaturase inhibitors, thyroid hormone receptor- agonists, tumor necrosis factor a (TNFa) ligand inhibitors, transglutaminase inhibitors, transglutaminase inhibitor precursors, PTPib inhibitors, ASKI inhibitors, and vascular adhesion protein-1 inhibitors such as PXS4728A, metformin, GR-MD-02, cysteamine bitartrate, simtuzumab, emricasan, GFT-505, CER-002, KD3010, KD3020, MBX8025, LUM002, RP-103, and cenicriviroc [claim 29, 60].  The method of claim 1, 33, wherein the hepatic fibrosis is caused by contact with a hepatotoxic chemical substance or by mechanical obstruction, malnutrition, hemochromatosis, passive congestion, exposure to poisons or toxins, exposure to drugs, immune reactions, genetically determined sensitivities to a certain substance, infections, bacterial infections, viral infections, parasitic infections, viral hepatitis, syphilis, autoimmune hepatitis, toxin-induced hepatitis, storage or metabolism hepatic disorders, congenital hepatic fibrosis, primary biliary cirrhosis, drug-induced hepatitis, parasitic hepatitis, primary sclerosing cholangitis, Budd- Chiari syndrome, hepatic veno-occlusive disease, portal vein thrombosis, or scarring due to prior liver surgery, preferably said fibrosis is manifested by portal hypertension and/or hepatic cirrhosis [claim 30, 61].   The method of claim 1, 33 wherein the subject is naive to AramcholTM treatment, or naive to NAFLD treatment [claim 31, 62].
Co-pending ‘158 does not explicitly teach wherein between 350 mg and 1200 mg  and 400 mg or 600 mg of Aramchol is administered to the subject per day [claim 7]. 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to administer between 350 mg and 1200 mg Aramchol because co-pending ‘767 taught administer between 400 mg and 900 mg of AramcholTM for the treatment of NASH, which is within the range of 350mg to1200 mg. Motivation to administer the instantly claimed amounts would have resulted from co-pending 767 since it administers Aramchol in amount that overlap safely and for the treatment of NASH. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) MPEP 2144.05 (I).
It would, therefore, have been prima facie obvious to one of ordinary skill in the art
before the effective filing date to modify the teachings of co-pending ‘767 and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date.
. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11-13, 16-17, 20-21, 24-25, and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov (NCT02279524, October 31, 2014 and October 1, 2015, pp.1-13) in view of Safadi et al. (Clinical Gastroenterology and Hepatology (2014), vol. 12, pp.2085-2091) and Kurikawa et al. (Biol. Pharma. Bull. (2013), vol. 36, pp.259-267).
NCT02279524 teaches primary outcomes include % change in the liver triglycerides concentration measured by NMRS (Nuclear Magnetic Resonance) between Aramchol treated arms and placebo arm at start and end of the study [p.2]. To evaluate the safety and efficacy as measured with NMRS of two Aramchol doses (400 mg and 600 mg), once daily for 52 weeks in overweight or obesity and type II Diabetes Mellitus or pre-diabetes in patients diagnosed with Non-Alcoholic Steatohepatitis (NASH) [p.2]. Patients complete it a life style questionnaire [p.6]. 
Secondary outcome measures: 
Difference in improvement in NASH activity index, (NAFLD Activity Score (NAS) and/or SAF score) [p.3],
 Difference in improvement in NASH activity index, as measured by NAFLD Activity Score (NAS) or SAF defined as at least two points improvement [p.3, addresses claim 16],
Changes on ALT levels between active treatment arms and placebo arm [p.3], 
Difference in changes on ALT levels between active treatment arms and placebo arm [p.3],
Changes in insulin resistance (by HOMA score) [p.3],
 Difference in changes in insulin resistance, measured by HOMA score [p.3],
Changes in HbA1C levels [p.3]
Difference in changes in Adiponectin level and Leptin: Adiponectin ratio (LAR) [p.3],
Changes in inflammation and fibrosis biomarkers: Fibrinogen, CK-18, C-reactive protein (CRP), TNFα, IL-6 and fibrosis tests (NFS) [p.3], 
Difference in changes in inflammation and fibrosis biomarkers: Fibrinogen, CK-18, C-reactive protein (CRP), TNFα, IL 6 and fibrosis Tests (NFS) [p.3],
Changes in body weight [p.4],
Difference in changes in body weight,
Changes in waist circumference [p.4], and 
Difference in waist circumference [p.4].
Patient’s eligibility and inclusion criteria: Male or female age 18 to 75 years, BMI between 25kg/m2 to 40kg/m2 or waist circumference between 88 cm to 200 cm for women, and between 102 cm to 200 cm for men. If there is deviation above the upper limit, please consult the MRI (Magnetic Resonance Imagining) center, to ensure that the machine is suitable for the patient, known type II Diabetes Mellitus or pre-Diabetes according to American Diabetes Association. One of the following 3 criteria is needed for pre-Diabetes: Fasting Plasma Glucose > 100mg/dl (5.5 mmol/l) or 2hPG following 75g OGTT > 140 (7.8 mmol/l) mg/dl or HbA1c > 5.7%. HbA1c can be repeated at Investigator's discretion, histologically proven steatohepatitis on a diagnostic liver biopsy performed either during screening or within 6 months before screening visit, confirmed by central laboratory reading of the slides. (Steatosis ≥1 + inflammation ≥1 + ballooning ≥1); Total activity NAS score of 4 or more [addresses claim 16]; Liver fat concentration in the liver of 5.5% or more as measured by NMRS; biopsies with an activity NAS score of 4 or more [addresses claim 16]; normal synthetic liver function (serum albumin >3.2g/dl, INR 0.8-1.2, conjugated bilirubin < 35 µmol/L) [p.10]. For patients with type II Diabetes, glycaemia must be controlled (Glycosylated Hemoglobin A1c ≤9%) while any HbA1c change should not exceed 1.5% during 6 months prior to enrolment) [p.9-10].  Exclusion criteria includes patients with clinically or histologically documented liver cirrhosis [p.10]. 
Drug: Aramchol
Subjects will be administered Aramchol as follows:
One tablet of Aramchol 400 mg and one tablet of matching placebo for Aramchol.
One tablet of Aramchol 400 mg and one tablet of Aramchol 200 mg.
Two tablet of Aramchol matching placebo. The tablets should be taken orally in the morning within 30 min after breakfast with a glass of water (250 ml). [p.7]
NCT02279524 does not explicitly teach method of inhibiting development of hepatic fibrosis, having fibrosis score of zero [claim 1], wherein between 350 mg and 1200 mg of Aramchol is administered to the subject daily [claim 7], wherein the Aramchol prevents worsening the subject’s NAFLD Activity (NAS) score [claim 13], wherein inhibiting the development of hepatic fibrosis comprises reducing progression of hepatic fibrosis relative to a patient not treated  with Aramchol [claim 17], wherein the human subject is afflicted with NASH and administration of Aramchol inhibits of NASH [claim 20], wherein inhibiting progression of NASH comprises prevention of progression, or reduced progression relative to a patient not treated with Aramchol [claim 21], wherein the human subject is afflicted with NASH and administration of Aramchol resolves NASH in the subject [claim 24], wherein the NASH resolution comprises the human subject having a ballooning score of 0 and an inflammation score of 0 or 1 [claim 25], wherein the administration of Aramchol reduces the ratio of liver triglycerides to water in the subject relative to the ratio at the commencement of administration of Aramchol, as measured by MRS [claim 27], wherein there is a 10% to 40% reduction in ratio of liver triglycerides to water [claim 28], wherein administration of Aramchol reduces the level of hemoglobin A1C [claim 29], wherein the human subject as a diet that is high fat and high calorie; and/or is resistant to lifestyle intervention or is resistant to diet intervention [claim 30], wherein the subject is naïve to Aramchol treatment [claim 31] and wherein the subject is naïve to NAFLD [claim 32]. 
Safadi et al. teaches Aramchol reduces liver fat content in patients with Non-Alcoholic fatty liver disease [entire document]. A randomized, double-blind placebo-controlled trial of 60 patients with biopsy confirmed NAFLD (6 with nonalcoholic steatohepatitis [abstract and p.2086, col. 1-2].  Eligible patients were randomized within 14 days of recruitment to receive a once-daily oral dose of high-dose Aramchol (300 mg), low-dose Aramchol (100 mg), or placebo [p.2086, col. 2, para 1]. The medication was administered in the morning within 10 minutes after breakfast for 12 weeks [p.2086, col. 2, para 1]. Aramchol was found to be safe and effective in reducing LFC (liver fat content), as measured by MRS, in NAFLD patients after 12 weeks of daily administration of 300 mg [p.2089, col.2, para 1]. Aramchol significantly reduces hepatic fat content in animals with a high-fat diet model [p.2086, col. 1, para. 2]. In in vitro models, Aramchol achieves 70% to 83% inhibition of the stearoyl coenzyme A desaturase 1 (SCD1) activity [p.2086, col. 1, para. 2]. SCD1 is a key enzyme that modulates fatty acid metabolism in the liver [p.2086, col. 1, para. 2]. SCD1 inhibition decreases the synthesis and increases β oxidation of fatty acids, resulting in decreased hepatic storage of triglycerides and fatty acid esters [p.2086, col. 1, para. 2].  Relative change in MRS (Nuclear magnetic resonance) from baseline after 12 weeks of treatment. The relative change (percentage) ± standard error of the mean LFC between baseline and end of treatment (measured by MRS) [Figure 1]. P value was determined by analysis of covariance using the Dunnett method for the difference between the Aramchol groups and placebo adjusted for age, sex, and baseline BMI [Figure 1]. (B) Individual patient absolute changes in LFC (measured by MRS, triglycerides [in grams]/100 g liver) between baseline and 12 weeks of treatment stratified by the treatment group. P values refer to within-group comparisons of absolute change from baseline, after 12 weeks of treatment [Figure 1]. Fibrosis was staged as follows: 0, none; 1, perisinusoidal or periportal; 2, perisinus and periportal; 3, bridging fibrosis; and 4, cirrhosis [p.2087, col. 1, para. 5].
Kurikawa et al. teaches most NAFLD are in prognosis, although some of these progress to nonalcoholic steatohepatitis (NASH), which is defined as a histological observation of hepatocellular degeneration, inflammation and fibrosis in liver with steatosis [p.259, col. 1, para. 1]. SCD-1 inhibitor reduced triglyceride accumulation in liver in mice fed with non-fat, high-sucrose diets [p.261, col. 1, para. 4]. SCD-1 inhibitor reduced triglyceride accumulation of liver in NASH rats [p.261, col. 2, para. 2]. SCD-1 inhibitor attenuated liver injury in NASH rats [p.261, col. 2, para. 3]. SCD-1 inhibitor attenuated hepatic steatosis, hepatocellular degeneration and inflammation in NASH Rats [p.262, col. 1, para 1]. These results indicate that the SCD-1 inhibitor attenuated crucial histopathological changes including hepatic steatosis, hepatocellular degeneration and inflammatory cell infiltration in experimental NASH liver [p.262, col. 1, para 1]. Administration of the SCD-1 inhibitor attenuated the development of early fibrogenic change (Fig. 7B), indicated by the scores of fibrosis [p.262, col. 2, para 2].
A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method for inhibiting the development of hepatic fibrosis in human subject afflicted with NAFLD and having fibrosis score of zero comprising orally administration to a subject greater than 300 mg per day of Aramchol because NCT02279524 taught a method of treating NAFLD in patients with NASH by administering orally Aramchol a tablets containing 400 mg or 600 mg in a daily basis, Safadi et al. taught that Aramchol is considered a SCD1 inhibitor useful in the treatment of NASH by lowering the liver fat content (triglycerides) and Kurikawa et al. taught administration of the SCD-1 inhibitor attenuated the development of early fibrogenic change. Thus, administration of Aramchol a known SCD1 inhibitor would have inhibit the development of fibrosis as taught by Kurikawa et al. by attenuating the development of early fibrogenic changes. Both Kurikawa et al. and NCT02279524 are administering compounds with the same inhibitory activity and thus, it would have been expected that Aramchol would have had the same effect of inhibiting development of fibrosis as taught by Kurikawa et al. 
In regards to the limitation wherein the subject has a fibrosis score of zero as recited in claim 1. The examiner is interpreting that a score of fibrosis zero means no fibrosis present in the subject. This conclusion is supported by Safadi et al. since it discloses Fibrosis was staged as follows: 0, none; 1, perisinusoidal or periportal; 2, perisinus and periportal; 3, bridging fibrosis; and 4, cirrhosis. The prior art of NCT0227954 is silent in regards to patients with no liver fibrosis. However, it does exclude patients with clinical and histologically documented cirrhosis. Thus, the skilled artisan would have understood that the patient population of NCT0227954 would have had individuals at other stages of fibrosis including a score of zero since it is not a requirement of the exclusion criteria and not all NASH patients has liver fibrosis. 
In regards to the wherein between 350 mg and 1200 mg of Aramchol is administered to the subject daily as recited in claim 7. NCT0227954 taught administration of an Aramchol orally in an amount of 400 mg and 600 mg on a daily basis for the treatment of NASH. Motivation to administer the instantly claim amount range of Aramchol would have resulted from NCT0227954 since it discloses amounts that overlap with the instantly claimed range and are safe to use in the treatment of NASH. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) MPEP 2144.05 (I).
In regards to the limitations wherein the Aramchol prevents worsening the subject’s NAFLD Activity (NAS) score, wherein inhibiting the development of hepatic fibrosis comprises reducing progression of hepatic fibrosis relative to a patient not treated  with Aramchol, wherein the human subject is afflicted with NASH and administration of Aramchol inhibits of NASH, wherein inhibiting progression of NASH comprises prevention of progression, or reduced progression relative to a patient not treated with Aramchol, wherein the human subject is afflicted with NASH and administration of Aramchol resolves NASH in the subject wherein the NASH resolution comprises the human subject having a ballooning score of 0 and an inflammation score of 0 or 1, wherein the administration of Aramchol reduces the ratio of liver triglycerides to water in the subject relative to the ratio at the commencement of administration of Aramchol, as measured by MRS, wherein there is a 10% to 40% reduction in ratio of liver triglycerides to water, and wherein administration of Aramchol reduces the level of hemoglobin A1C as recited in claims 13, 17, 20-21, 24-25 and 27-29, note, such therapeutic improvement/benefits would have been reasonably expected since NCT02279524 taught the method of treating NAFLD in patients with NASH by administering Aramchol tablets containing 400 mg or 600 mg in a daily basis, and NCT02279524 taught the outcomes of the study which includes difference in improvement in NASH activity index, as measured by NAFLD Activity Score (NAS) or SAF defined as at least two points improvement, changes in HbA1C levels, difference in changes in inflammation and fibrosis biomarkers: fibrinogen, CK-18, C-reactive protein (CRP), TNFα, IL 6 and fibrosis Tests (NFS), difference in changes in body weight and difference in waist circumference. Safadi et al. taught Aramchol is considered a SCD1 inhibitor useful in the treatment of NASH by lowering the liver fat content (triglycerides) and Kurikawa et al. taught administration of the SCD-1 inhibitor attenuated the development of early fibrogenic change, reduced triglyceride accumulation in liver in mice fed with non-fat, high-sucrose diets in mice and rats, attenuated liver injury in NASH rats, attenuated hepatic steatosis, hepatocellular degeneration and inflammation in NASH rats. Thus, Kurikawa et al. demonstrates that the SCD-1 inhibitor attenuated crucial histopathological changes including hepatic steatosis, hepatocellular degeneration and inflammatory cell infiltration in experimental NASH liver. Motivation to measure and evaluate the changes between the markers and attenuation crucial histopathological changes including hepatic steatosis, hepatocellular degeneration and inflammatory cell infiltration in NASH would have resulted from NCT02279524 in view of Safadi et al. and Kurikawa et al. because NCT02279524 administers Aramchol in amounts that overlap with Applicant’s to a patient population in need of inhibiting the progression of fibrosis in a subject with NASH. Further, motivation would have resulted from the fact that Kurikawa et al. administers a SCD-1 inhibitor (Safadi et al. defines that Aramchol is a SCD1 inhibitor) and such biochemical pathway is capable of attenuating crucial histopathological changes associated with NASH (e.g. fibrogenic changes, reduction of triglycerides, attenuation of hepatic steatosis, hepatocellular degeneration and inflammation). Thus, one of ordinary skill in the art would have found motivation to arrive at the instantly claimed limitation because NCT02279524 administers the Aramchol in the same amounts and to patients with NASH, it would have flow logically that the attenuation effects in triglycerides, hemoglobin A1C, body weight ballooning score, inflammation score, inflammation and fibrosis biomarkers, waist circumference, inhibition of fibrosis, prevention/ progression of NASH would have occur. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01 (II). 
In regards to the limitations wherein the human subject as a diet that is high fat and high calorie; and/or is resistant to lifestyle intervention or is resistant to diet intervention as recited as claim 30. NCT02279524 taught evaluating the safety and efficacy of two Aramchol doses (400 mg and 600 mg) once daily for 52 weeks in overweight or obese pre diabetic or with type II diabetes mellitus patients with NASH. The skilled artisan would have understood that the patient population of NCT02279524 is a human having a diet high in fats and calories since NCT02279524 discloses a patient population that are overweight or obese. Thus, one of ordinary skilled in the art would have understood that the patients of NCT02279524 meets the limitation of humans having a diet high in fats and calories.  
In regards to the limitations wherein the subject is naïve to Aramchol treatment and wherein the subject is naïve to NAFLD as recited in claims 31-32.  NCT02279524 is silent in regards to patients previously expose to Aramchol or have received treatment for NASH previously. Thus, since NCT02279524 is silent it would have been understood that patients have not been expose to Aramchol or NASH treatment previously.  
It would, therefore, have been prima facie obvious to one of ordinary skill in the art
before the effective filing date to modify the teachings of NCT02279524 in view of Safadi et al. and Kurikawa et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date.
Response to the Arguments
Applicants’ amendment and remarks submitted December 17, 2021 have been fully considered, but found unpersuasive as to the rejections set forth above. The rejections of claim 11 under 35 U.S.C. 112 (b) set forth in prior office action is herein withdrawn in view of the amendment.
As to the rejection under 35 U.S.C. 103 over ClinicalTrials.gov (NCT02279524, October 31, 2014 and October 1, 2015, pp.1-13) in view of Safadi et al and Kurikawa et al. Applicants contend that each of the cited references does not teach the treatment of NAFLD/NASH patients having a fibrosis score of zero and the inhibitor of SCD-1 recited in Kurikawa is structurally distinct from aramchol. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the cited references as a whole teach that the aramchol, particularly in the dosage amount herein recited has been known for treating NAFLD, including NASH, which result in the reduction liver fatty content (LFC), the pathogen that lead to inflammation and fibrosis. Thus, one of ordinary skill in the art would have motivated to use the aramchol dosage amounts known in the art for treatment of NAFLD/NASH, including those with fibrosis score zero, and with a reasonable expectation that the treatment would lead to the suppress of the development of NAFLD/NASH, including the development of fibrosis. 
Applicants’ remarks about the structures of  SCD-1 inhibitors are not tenable as the prior art as whole teach that SCD-1 inhibitors are useful in treating NAFLD/NASH because of the inhibition of SCD-1. Thus, a known inhibitor of SCD-1 would have been reasonably expected to function as SCD-1 inhibitor in the treatment of NAFLD/NASH and associated symptoms, e.g., hepatic fibrosis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627